Citation Nr: 0421582	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  02-03 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
vocational rehabilitation benefits under the provisions of 
Chapter 31, Title 38 of the United States Code, in the 
calculated amount of $2,420.86.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from February 7, 1993 to 
April 15, 1994 and on active duty for training from July 3, 
1991 to October 16, 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2001 decision of the Committee on Waivers 
and Compromises (Committee) of Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
denied waiver of the recovery of the assessed overpayment of 
vocational rehabilitation benefits, in the calculated amount 
of $2,420.86 amount of $2,420.86,.

In December 1999, the veteran testified at a hearing at the 
RO; a copy of the hearing transcript is associated with the 
claims file.  The veteran failed to appear for a Travel Board 
hearing scheduled in June 2004.  As the veteran has neither 
submitted good cause for failure to appear or requested to 
reschedule the hearing, the request for a hearing is deemed 
withdrawn and the Board will continue with the appeal.  See 
38 C.F.R. § 20.704(d) (2003).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran was awarded Chapter 31 educational benefits 
for the Summer 1998, Fall 1998, and Spring 1999 terms for 
course work towards an Associate of Science (AS) degree in 
Computer Applications.

3.  The veteran's actions in taking courses outside her 
rehabilitation plan, which she knew were not approved for 
payment by VA, are representative of deceptive dealing with 
the intent to seek unfair advantage and with knowledge of the 
likely consequences.


CONCLUSION OF LAW

The appellant's actions constituted bad faith, precluding 
further consideration of waiver of recovery of the assessed 
overpayment of vocational rehabilitation benefits, in the 
calculated amount of $2,420.86.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.965(b)(2) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003); see also 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  The 
VCAA and implementing regulations do not apply in waiver 
cases because the statutory right to request waiver of 
recovery of indebtedness within Chapter 53 of Title 38 of the 
United States Code contains its own notice provisions.  See 
Barger v. Principi, 16 Vet. App. 132 (2002); see also 
38 U.S.C.A. § 5302 (West 2002).  Furthermore, because the law 
as mandated by statute, and not the evidence, is dispositive 
of this appeal, the VCAA is not applicable.  Mason v. 
Principi, 16 Vet. App. 129 (2002).  Regardless, the RO has 
advised the veteran of the evidence necessary to substantiate 
her claim during the course of this appeal.  For example, she 
was advised of the applicable law and regulations and, in 
essence, the deficiencies of her claim in statements of the 
case (SOCs) dated in March 2000 and January 2002 and at a 
December 1999 hearing.  There is no indication that records 
pertinent to the appeal are missing.  In addition, the 
appellant has been provided with ample opportunity to present 
evidence and argument in support of her claim.  She testified 
at a hearing at the RO in December 1999.  

Background

By a rating decision dated in November 1995, the veteran was 
assigned a 30 percent rating for an adjustment disorder with 
mixed emotional features, effective from April 16, 1994.  
This disability rating has remained unchanged.  Later, in 
October 1996, the veteran was found eligible for VA 
vocational rehabilitation benefits under Chapter 31 of Title 
38 of the United States Code.  A rehabilitation plan was 
developed with the veteran and was approved.  On March 11, 
1997, she signed an Individual Written Rehabilitation Plan 
(IWRP) for an Associate of Arts (AA) degree in Accounting 
Technology from Valencia Community College (VCC).  
Contemporaneously, the veteran signed, and was provided with 
a copy of, the Guidelines for VA Vocational Rehabilitation 
Participants, which outlined the services VA would provide as 
well as the veteran's responsibilities under the program.  

On May 22, 1997, the veteran met with her case manager and 
stated that she thought that her program goal had been 
changed to an AS degree in Computer Applications.  The 
veteran's VA counseling psychologist (CP) indicated that no 
change had been made and the veteran was told to return to 
her CP for redevelopment of the program goal.  The veteran 
was informed that she was to be seen twice per term initially 
and the supervision could be reduced to once per term if her 
progress was satisfactory.  
 
On July 28, 1997, the veteran requested a change in program 
goal.  Her IWRP was amended and she was approved for an AS 
degree in Computer Applications with an anticipated 
graduation date of May 1999.  

In February 1998, the case manager spoke with the veteran and 
advised her that she could drop back to part-time, if needed, 
due to mitigating medical circumstances.  The veteran failed 
to appear for an on-campus supervision meeting with her case 
manager scheduled later in February 1998.  The case manager 
notified the veteran by letter that she must be seen for an 
on-campus supervision under her IWRP.  The veteran withdrew 
from two courses, Introduction to Programming Concepts and 
College Algebra, and was provided with a one-time six-credit 
exclusion on her award.

At a March 1998, on-campus supervision meeting, the veteran 
stated that she planned to pursue full-time studies during 
the summer term, to include retaking College Algebra.  Her 
supervision was reduced to once per term because the veteran 
was maintaining an adequate grade point average (GPA), had 
provided the case manager with copies of her enrollment 
schedule as well as her grades in a timely fashion, and had 
maintained contact with her case manager and discussed the 
withdrawal from course work prior to taking action.

At a July 1998 supervision meeting, the veteran indicated 
that she was having difficulty understanding and retaining 
information provided to her in her computer course work; that 
her in-home computer was incompatible with some of the 
software that she had to use for class; and that her progress 
had slowed as she was retaking College Algebra in the summer 
term and would retake Introduction to Programming Concepts in 
the fall term.  The veteran was advised that, if she did not 
complete the self-paced College Algebra program, her 
subsistence would be amended and that she might take Algebra 
for College Students instead during the fall term in a 
classroom environment.  The other courses the veteran was 
considering were Psychology in Business and Industry and 
Sociology and First Aid and CPR as an elective.  The veteran 
was stressed about her academic, medical and financial 
problems resulting from medical conditions and car repairs 
and was told to contact the case manager if she had any 
additional problems that would interfere with her academic 
progress.

At an October 1998 annual review, the veteran indicated that 
she was unhappy with her current program goal, partially 
because it was difficult for her to complete her assignments 
in the on-campus computer lab.  The veteran was interested in 
counseling and was considering a Bachelor of Arts (BA) degree 
in Psychology and then going on for a Masters Degree or 
pursuing a Bachelor of Science (BS) degree in Occupational 
Health Therapy but the latter was not offered at the 
University of Central Florida.  The veteran was gathering 
more information and planned to take the Choices Test at the 
Counseling Center and then to discuss the results with the 
Disabilities Office.  The veteran was given the guidelines 
letter to develop and submit a letter of justification.  Next 
semester the veteran was planning to take some general course 
work, which would pertain to an AA degree and still remain 
within the guidelines of her current AS degree program.  She 
needed to retake College Algebra and was planning to take 
General Psychology.  The veteran agreed to work out two other 
courses that she could take and stay within her 
rehabilitation plan.  The veteran was to provide a letter of 
justification before the end of the term so that it could be 
staffed with her VA supervisor and a determination made if 
redevelopment was appropriate.

In a letter dated December 8, 1998, the veteran's case 
manager asked the veteran to call her if she was still 
planning to submit a letter of justification to change her 
program goal and to advise her of enrollment plans for the 
spring term.  She reiterated that the veteran needed to pick 
courses that were applicable to her present plan.  The 
veteran did not respond.

In a letter dated December 21, 1998, the veteran's case 
manager indicated that she was taking classes outside of her 
program for the Fall 1998 term.  The letter reiterated that 
the veteran must register for classes within her program of 
study for the Spring 1999 term and that she could not take 
course work outside her current program goal until her 
rehabilitation goal and plan had been redeveloped.  The case 
manager added that, if the course work the veteran had 
registered for was inapplicable to her AS degree in Computer 
Applications, the veteran would be responsible for the 
tuition, books, and supplies pertaining to such courses.

In January 1999, the veteran met with her case manager and a 
VA vocational rehabilitation specialist (VRS).  The veteran 
submitted a letter of justification requesting a change in 
her program goal to Psychology with supporting information.  
The VRS pointed out to the veteran that the VA Rehabilitation 
Program was not developing any more rehabilitation goals to 
reflect psychology due to the lack of adequate employment at 
the end of such program and that the veteran would have to 
come up with a more viable goal that would offer better 
opportunities for entry-level, full-time employment.  No 
entitlement extension of her program was provided.  The 
veteran was told that she would need to determine what 
program goals she could seek within the remaining entitlement 
she currently possessed or that she would have to self-
sponsor herself for her remaining two semesters to accomplish 
her associate degree on her own.  Chapter 31 would then pick 
her up to complete her upper-level degree.  At the end of the 
current term, the veteran would have 24 months remaining of 
entitlement.  The VRS suggested that the veteran return to 
the counseling contractor to undergo the redevelopment 
process again; she was referred to a different contractor.  
If the veteran could not come up with a viable program goal, 
the veteran was informed that her rehabilitation program 
might be interrupted at the end of the current term.  A 
graduation check and a transcript run were requested from the 
VCC after the meeting.  

A VA Form 119, Report of Contact, dated January 26, 1999, 
shows that a review of the course work the veteran had 
completed revealed that she was taking classes outside of her 
approved degree program; that the case manager had sent the 
veteran a letter regarding this but the veteran did not 
respond; and that the case manager agreed to send the veteran 
a letter asking that she explain why she took classes outside 
of her program.

A Report of Contact dated February 18, 1999 shows that VCC 
had confirmed that the veteran was taking classes outside of 
her current degree program; that all of the classes taken in 
the Fall 1998 term were outside of her curriculum; that she 
also took one class during the Summer 1998 term that did not 
apply; that, based on this information, the file was to be 
staffed from the Orlando office and, in the meantime, the 
case manger would recoup the cost of the veteran's College 
Algebra class and books (the third attempt) and would amend  
the veteran's award to reflect 3/4 time attendance.

In a letter dated March 1, 1999, the veteran indicated that 
she was less than 10 courses away from an AA degree and that 
she was more than 16 courses away from her designated AS 
degree in computers.  She claimed that she was behind on she 
degree program, in part, because of mandatory and 
prerequisite courses but mostly because of misguidance from 
her case manager.  The veteran asserted that her case manager 
had assured her that she qualified for extended entitlement 
because of an employment handicap, had encouraged her to 
pursue a social science degree and had instructed her to do 
the research towards one.  She asked, among other things, 
that she be given a new case manager and a new VRS.

On March 15, 1999, the veteran's education award was amended 
to interrupt at the end of the Summer 1998 term, after VCC 
confirmed that all of the classes the veteran took during the 
Fall 1998 term did not apply to her degree program.  
Reentrance was awarded for the Spring 1999 term to reflect 1/2 
time as part of the classes the veteran took during the 
Spring 1999 term did not apply to her degree program or was 
the third time she had attempted to take a course and VA 
could not reimburse the veteran for it.  The amended award 
was confirmed by VA in a letter to the veteran dated March 
24, 1999.  That letter also informed the veteran that the 
change in her award had resulted in an overpayment of 
$2,420.86 and that her total indebtedness was $2,678.36, less 
any amounts recently repaid.  Her appeal rights and the 
procedures to appeal were printed on the back of the letter.

An April 1999 Counseling Record - Narrative Report reveals 
that the veteran wished to obtain a BA in Public Relations 
and Advertising at the University of Central Florida after 
completing an AA degree at VCC.  The veteran had only 24 
months and 23 days of entitlement and needed at least 1 year 
to finish her AA, which she had elected to finish on her own; 
and that the veteran would reopen her file to pursue the BA 
degree at that time.  The file was returned to her CP.

In a letter dated April 19, 1999, the veteran refuted the 
debt placed on her account and the reduction of her award to 
1/2 time and requested a waiver of the debt of $2,420.86, 
claiming that she was given verbal permission to complete all 
of her courses by her case manager.  

In a letter dated May 25, 1999, VA informed the veteran that 
her vocational rehabilitation program was interrupted 
effective that date because she was no longer attending 
training under the Chapter 31 program.

In a letter dated June 6, 1999, the VA Debt Management Center 
(DMC) informed the veteran that she owed $2,477.24 due to a 
reduction in her eduction benefits and provided her with 
notice of her rights to request a waiver and to have a 
hearing.

On July 1, 1999, the RO received the veteran's request for a 
waiver.  The veteran argued that she was instructed by her 
case manager to take the classes for which she was being 
charged.

In July 1999, VA advised the veteran that her vocational 
rehabilitation program had been discontinued effective July 
16, 1999.

In August 1999, the veteran submitted a financial status 
report (FSR), showing average monthly income of $1,117.52 and 
average monthly expenses of $1,105.  In addition, the FSR 
revealed assets totalling $1,070, of $50 in bank accounts, 
$20 in cash and a 1988 automobile.  Installment debt was 
shown as $5,500 with $1,200 past due, not including student 
loans of $6,000.

In December 1999, the veteran testified at a hearing at the 
RO.  The veteran stated that, when she met with her case 
manager in July 1998, she told the case manager that the 
program she was in was going to be too stressful both 
physically and emotionally and that she wanted to pursue a 
different major and that the case manager indicated that they 
would pursue that avenue and that for the next semester she 
should take classes that would go either way.  The veteran 
admitted that the case manager did not actually schedule her 
classes and that the veteran made the selection and knew what 
courses she was pursuing.  She indicated that the December 8, 
1998 letter she received after she went out of town; that she 
was in the process of changing her major and that she did not 
pick only the classes that she and her case manager had 
discussed; and that her case manager had approved the classes 
that she took in the Fall 1998 term.  The veteran stated that 
she was pursuing a general AA so that she could possibly 
transfer the credits for a degree in Public Relations.  The 
veteran had written a letter in April 1999 that was construed 
as a notice of disagreement as to the creation of the debt 
and which the veteran wanted addressed before the Committee 
acted on her waiver request. 

The veteran was notified of a March 2000 SOC, which found 
that the debt was properly created, in a letter issued on May 
30, 2001.  The veteran did not perfect an appeal as to this 
issue.

In a June 2001 decision, the Committee denied the request for 
a waiver finding bad faith on the veteran's part.  
Subsequently, the veteran perfected an appeal as to this 
issue.

Analysis

The veteran contends that her conduct did not constitute 
fraud, misrepresentation, bad faith, or lack of good faith.  
She further contends that waiver of recovery of the debt 
stemming from the overpayment of vocational rehabilitation 
benefits should be granted in equity and good conscience.  

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against the standard of 
equity and good conscience. 38 U.S.C.A. 
§ 5302(b) (West 2002).  However, in determining whether a 
waiver of indebtedness may be granted, the Board must first 
address the issue of whether fraud, misrepresentation, or bad 
faith exists, any indication of which precludes consideration 
of waiver of recovery of the debt.  38 C.F.R. § 1.965(b) 
(2003).  It should be emphasized that only one of the three 
elements (fraud, misrepresentation, or bad faith) need be 
shown to preclude consideration of waiver of recovery of the 
indebtedness.  38 U.S.C.A. § 5302(c) (2003).

Bad faith, according to the applicable regulation, "generally 
describes unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense" and involves conduct which 
"although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the Government."  38 C.F.R. § 1.965(b)(2).

On March 11, 1997, the veteran signed a copy of the 
Guidelines for VA Vocational Rehabilitation Participants to 
indicate that she understood the requirements of the program 
and that she had been given a copy of the Guidelines.  Those 
Guidelines state:

Course or Program Changes: Your benefits 
are authorized for the program that has 
been developed for you.  This program has 
been specified in your Individual Written 
Rehabilitation Plan (IWRP).  You are only 
approved for courses/hours required by 
your training facility to meet the 
minimum graduation requirements of this 
approved program.  Electives beyond those 
required, and/or repeated courses, are 
not approved unless prior written 
permission is specifically obtained from 
your case manager.  At the beginning of 
each term you must furnish your case 
manager a copy of your registration 
showing the courses in which you are 
enrolled.  No changes can be made to your 
IRWP unless pre-authorized by your case 
manager.  You must contact your case 
manager before any changes to your 
program are considered.

It is the opinion of the Board that the appellant's actions 
constitute bad faith.  The veteran was authorized for Chapter 
31 benefits based on full-time enrollment from August 1998 
through April 1999 for course work towards an AS in Computer 
Applications at VCC.  The veteran enrolled in four classes 
for the Fall 1998 term.  None of these classes applied 
towards her AS degree in Computer Applications.  Her case 
manager and a VSR, in written documents, letters and verbal 
contact, reminded the veteran on several occasions that she 
was not allowed to take classes outside of her approved 
degree program unless special approval was granted.  She was 
never provided this approval.  For the Spring 1999 term, the 
veteran registered for four classes, one of which was not 
applicable under her Chapter 31 program, MS Windows, and the 
other was a third attempt, College Algebra, for which VA does 
not pay.  In March 1999, her education award was amended 
after VCC confirmed that all of the classes the veteran took 
during the Fall 1998 term and part of the classes she took 
during the Spring 1999 term did not apply to her degree 
program (one course, College Algebra, was her third attempt).  
Because the veteran pursued courses that were not applicable 
to her approved program without prior or concurrent notice to 
VA and approval by VA, her benefits were retroactively 
terminated as of August 6, 1998 for the Fall 1998 term and 
reduced to a 1/2 time rate for the Spring 1999 term.  This 
action resulted in an overpayment of $2,420.86.  

The veteran appears to be arguing that VA is partly to blame 
for her predicament because she contends that her case 
manager approved the courses in question.  The Board finds 
this argument is meritless on the basis that the veteran is 
responsible for her own actions, and VA is not obligated to 
save her from herself.  The veteran already knew the proper 
procedures for changing her program goal, previously having 
changed from Accounting to Computer Applications.  She knew 
that VA would not pay for courses taken outside her approved 
program and that she must get approval first for a program 
change before taking any courses outside her approved 
program.  The veteran knew that she had not been approved for 
a change in her major to either Psychology or Public 
Relations and that she would be required to pay for any 
courses that were outside her approved program as shown by 
the case manager's December 1998 letters and that VA would 
not pay for retaking a course for a third time.  Instead, her 
case manager had suggested that the veteran take an in-
classroom Algebra course in the Spring 1999 term.

In view the above, the Board concludes that the appellant's 
actions constituted bad faith as shown by a willful intent to 
seek an unfair advantage.  Since bad faith in the creation of 
the debt has been shown, waiver of recovery of the debt is 
precluded by law.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963, 
1.965 (2003).  Accordingly, further consideration of her 
waiver claim under the standard of equity and good conscience 
is barred by statute.  38 U.S.C.A. § 5302(c).

ORDER

Waiver of recovery of the assessed overpayment in the amount 
of $2,420.86, of vocational rehabilitation benefits under the 
provisions of Chapter 31, Title 38 of the United States Code, 
is denied.




	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



